DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention with species A3 being active material being an oxide of Fe (claim 1-4, 7, and 11-13)  in the reply filed on 09/24/2021 is acknowledged.
Claim 5-6, 8-10 and 14-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions and non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.
Non-Compliant Claim Identifier
The identifier of claim 5-6, 8-10 and 14-33 need be remarked as withdrawn since these claims are directed to non-elected species and inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7 are under 35 U.S.C. 102(a(1)) and/or 102 (a (2))  as anticipated by or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Srinivas (US2003/0194366).
Srinivas specifically discloses a catalyst comprising by weight  5% CuO,  0.5% MoO3 , 5% Nb2O5 and remainder being TiO2 ( i.e. 89.5%)  (example 1-2, para. [0171]),  another catalyst comprising  5% Fe2O3,  0.5% MoO3 , 5% Nb2O5 and remainder being TiO2 ( i.e. 89.5%) (example 1-2,  para. [0176]) .  It is noted that these two catalyst having (CuO or Fe2O3) to the support material (TiO2) weight ratio within that of instantly claimed weight ratio.  
Regarding claim 1,  as for the claimed “for conversion of sulphur trioxide to sulphur dioxide and oxygen”, such limitation just intended use of claimed catalyst composition.  Srinivas already  teaches an identical catalyst composition as recited in claim 1 as discussed above. 
2), zirconia, silica (SiO2), alumina or a mixture thereof ([0095]). Srinivas further discloses selected catalysts including  about 1 % to about 10% by weight or about 4% to about 6% by weight of one or more metal oxides of Fe, Co, or Cu, and preferably 50% to about 90% by weight of titania, silica or alumina ([0092], [0093]).  
Therefore,  Srinivas disclosed metal oxide of Fe, Co or Cu to the support material weight ratio overlaps with or is within that claimed active material to the support material ratio, thus renders prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 2-3 and 7, such limitations are taught as discussed above. 
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas (US2003/0194366) as applied above, and in view of Sugier (US4197277). 
Srinivas has been described as above wherein catalysts include  about 1 % to about 10% by weight or about 4% to about 6% by weight of one or more metal oxides of Fe, Co, or Cu ([0089]-[0093]). 
Regarding claim 11-12, Srinivas does not expressly teach support material having pore volume in the range of 0.05 to 0.9 cc/g or specific surface area of 2 to 200 m2/g. 
Sugier teaches using alumina as support impregnating with vanadium and iron to form catalyst comprising vanadium oxide and iron oxide (catalyst A-D) wherein the support having specific surface area of 50 to 300 m2/g (for example alumina having 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume and such  specific surface area of alumina support as shown by Sugier to modify the catalyst support  of Srinivas because by doing so can help provide a catalyst with high activity and stability for oxidizing sulfur or sulfur compounds as suggested by Sugier (col.  1 lines 58-63, 26-41).  Furthermore, adopting such well-known pore volume and specific surface area alumina as support for help obtaining desired sulfur or sulfur compound oxidizing catalyst have predictable results with reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
As for the claimed active surface area of support,  Sugier already teaches an alumina support having specific surface area same as that of instantly claimed specific surface area, therefore, it would have been obvious for one of ordinary skill in the art to expect such support having same or substantially the same active surface area as that of instantly claimed. 
Claim 1-3, 7 and 12-13  are under 35 U.S.C. 102(a(1)) and/or 102 (a (2))  as anticipated by or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Fe2O3/ß-SiC: A new high efficient catalyst for the selective oxidation of H2S into elemental sulfur, Catalysis Today 141, (2009), 397-402).
Nguyen et al teaches a catalyst composition composed of 3% by weight of Fe2O3 supported onto ß-SiC (page 398 section 2.1 The support  and 2.2 The catalyst preparation, page 399 Fig. 2, section 3.1.1 XRD patterns), wherein the weight ratio of 2O3 to ß-SiC within that of instantly claimed weight ratio of active material to support material.
 Regarding claim 1,  as for the claimed “for conversion of sulphur trioxide to sulphur dioxide and oxygen”, such limitation just intended use of claimed catalyst composition.  Nguyen et al. already teaches an identical catalyst composition as recited in claim 1 as discussed above. 
Alternatively, it would have been obvious for one of ordinary skill in the art to adopt a same active material of metal oxide to support material weight ratio as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a catalyst with desired performance as suggested by Nguyen et al.  
Regarding claim 2-3 and 7, such limitations are taught as discussed above. 
Regarding claim 12, Nguyen et al. further discloses the Fe2O3/ß-SiC catalyst exhibits on the whole the same surface area (25 m2/g) as support (page 400 2nd para.), which means ß-SiC support having a specific surface area being 25 m2/g and active surface area of 25 m2/g.  Nguyen et al. already teaches metal content (3% by weight of Fe2O3 supported onto ß-SiC)  in the catalyst composition being within the claimed range. 
Regarding claim 13, Nguyen et  al. teaches support material being porous (page 400 2nd para.) and ß-SiC is a specific type crystallized SiC material. 
Claim 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karagiannakis et al. (Hydrogen production via sulfur-based thermochemical cycles: Part 1: Synthesis and evaluation of metal oxide-based candidate catalyst powders for the .
Karagiannakis et al. teaches metal oxide used as catalyst for decomposing SO3 to SO2  wherein metal oxide can be Fe2O3, CuFe2O4, CuAl2O4,  FeAl2O4, CuO, Fe2-xCrxO3 (table 1, section 2.1 Catalyst powder synthesis, Fig 3, Fig. 5 a, Fig. 7, Fig. 12).  Karagiannakis et al. discloses such metal oxide having catalytic activity comparative to 1.0%wt Pt/Al2O3 (page 2835  right col. 3rd-4th para., page 2839 first para., page 2843 section 4 Conclusions). Karagaiannakis et al further discloses such metal oxide material can be disposed onto SiC support for decompose SO3 (page 2832 left col. last 6 lines of second last para., page 2843 4.Conclusion last para.), apparently amount of such metal oxide and SiC support being greater than 0 but less than 100% by weight.  Such teachings suggest an overlapped weight ratio of active material (metal oxide) to support material as that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt a same active material of metal oxide to support material weight ratio as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a catalyst with desired performance as suggested by Karagiannakis et al.  
Regarding claim 2-4 and 7, such limitations have been taught as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759